Citation Nr: 1433994	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  13-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the rating for premature ventricular complexes from 30 percent to 10 percent, effective November 21, 2012, was proper.

2.  Entitlement to an initial compensable disability rating for headaches associated with hypertension.

3.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder, prior to February 23, 2102.  

4.  Entitlement to a rating in excess of 70 percent for major depressive disorder and posttraumatic stress disorder, beginning February 23, 2102.

5.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.  

6.  Entitlement to a disability rating in excess of 10 percent for post-operative tendonitis with de Quervain's disease of the right wrist.  

7.  Entitlement to a total disability rating for compensation based on individual unemployability.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to May 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The issue involving the disability rating assigned for the Veteran's service-connected premature ventricular complexes involves a rating reduction from 30 percent to 10 percent that was effectuated in a June 2013 RO rating decision.  The RO erroneously treated this issue as involving a claim for an increased rating in excess of 10 percent.  The Veteran has disagreed with the rating reduction.  She has not been provided a statement of the case (SOC) or a supplemental statement of the case (SSOC) with respect to the proper issue of rating reduction.  

The Veteran testified at the June 2013 hearing before the Board that her service-connected disabilities render her unemployable.  Accordingly, the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is raised by the record an is properly on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  

Finally, at the June 2014 hearing before the Board, the Veteran asserted that her service connection disabilities had increased in severity since the last VA examinations were conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997).

Accordingly, the case is remanded for the following action:

1.  The RO must issue an SSOC to provide the Veteran appropriate statutory and regulatory notice regarding the issue of whether the reduction of the rating for premature ventricular complexes from 30 percent to 10 percent, effective November 21, 2012, was proper.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on any response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of her response, the RO must attempt to obtain all pertinent VA records not already of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of the service-connected headaches.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The report of examination should include a detailed account of all manifestations of the headache disorder found to be present.  The examiner must comment upon the how often the Veteran experiences characteristic prostrating attacks as a result of her headache disorder, and whether she experiences very frequent completely prostrating and prolonged attacks that result in economic inadaptability.  The examiner must state upon what objective, for example clinical records, and subjective evidence, for example the Veteran's statements, these findings are based. 

4.  The Veteran must be afforded a VA examination for the purpose of determining the severity of her service-connected major depressive disorder and PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must also comment on whether the Veteran's service-connected disabilities render her unemployable.

The examiner must describe in detail all current manifestations of the Veteran's service-connected psychiatric disorders.  The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's psychiatric symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of her psychological, social, and occupational functioning.  

5.  The Veteran must be afforded an appropriate VA examination to determine the current severity of the service-connected diabetes mellitus.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The report of examination must include a detailed account of all manifestations of diabetes mellitus found to be present.  The examiner must state whether the Veteran's service-connected diabetes mellitus requires insulin, a restricted diet, oral hypoglycemic agent, and regulation of activities.  The examiner must also state whether the Veteran's service-connected diabetes mellitus results in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations (if so, how many per year) or visits to a diabetic care provider (if so, how many per month).  The examiner must state whether the Veteran requires more than one insulin shot per day, and whether she experiences progressive loss of weight or strength.  All complications associated with the Veteran's diabetes mellitus must be reported. 

6.  The Veteran must be afforded an appropriate VA examination to determine the current severity of the service-connected post-operative tendonitis with de Quervain's disease of the right wrist.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The report of examination must include a detailed account of all manifestations of the disorder found to be present.  The examiner must conduct full range of motion studies on the service-connected right wrist.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right wrist.  The examiner must also state whether the Veteran experiences impairment of the median nerve, and if so to what degree.

7.  The Veteran must be afforded an appropriate VA examination to determine the current severity of the service-connected hypertension and premature ventricular complexes.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The report of examination must include a detailed account of all manifestations of these disorders found to be present.  The examiner must report whether there is evidence of congestive heart failure.  The examiner also must address at what level of metabolic equivalents (METS) the veteran experiences dyspnea, fatigue, angina, dizziness or syncope.  If a treadmill test cannot be done for medical reasons, that fact must be documented on the examination report and the examiner's estimation of the level of activity, expressed in METS and supported by examples of specific activities, such as slow stair climbing or shoveling snow, that result in cardiac symptoms is acceptable.  The examiner must state whether there is evidence of left ventricular dysfunction, and report the Veteran's current ejection fraction.  Evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray must be reported.

8.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of her service-connected disabilities on her ability to obtain and maintain employment consistent with her education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

9.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

10.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented. 

11.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

